William B. Brown, J.,
dissenting. There is no rational basis for requiring a jury to postulate a legalistic response in delivering its verdict. Any narrative statements of law or fact should be prepared by lawyers, and if those statements are readily comprehendible by a layman, and the solicited response is an answer of “yes” or “no,” then the statements may properly be posed to a jury. Otherwise, the so-called practice of testing the jury’s verdict serves only to exploit (1) a layman’s failure to properly articulate legal doctrine or (2) the jury’s failure to agree on a single set of words in drafting the narrative.
Civ. R. 49 could just as readily be interpreted to require only “yes” or “no” answers to “issues of fact,” meaning, e. g., “Did defendant run the red light?”, or “mixed issues of fact and law,” meaning, e. g., “Was defendant negligent?” To hold otherwise is to return to the morass depicted in the staff notes to Civ. R. 49 (Page’s Ohio Revised Code, Civil Rules, pp. 202-205).
The most compelling reason for affirming the judgment of the Court of Appeals is contained in the following portion of that court’s opinion:
“Appellant’s interrogatories requiring narrative answers by requesting the jury to ‘state in what respects’ *175the plaintiff or defendant was negligent are improper and should not be used. This type of interrogatory, in effect, requires a special verdict which has been expressly abolished by Civ. R. 49(C). Such questions require jurors to set forth in writing facts and conclusions which attorneys and judges themselves often have difficulty in properly phrasing. Cf. McBride, Trial .Practice Under the New Ohio Rules of Civil Procedure, 39 Cin. L. Rev. 512, 516. Permitting the use of this type of question would rekindle the confusion, error, appeal and new trials inherent in the prior controlling statutes and completely contravenes the intent and purpose of Civ. R. 49.”
P. Brown, J., concurs in the foregoing dissenting opinion.